Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 12/30/2020.
Claims 1-18 and 20 have been allowed.
Claims 1, 3, 4, 6-10, and 13-17 have been amended.
Claim 19 has been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020 has been considered by the examiner.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 6-9, filed 12/30/2020, with respect to the rejection(s) of claims 1-9 and 14-16 being rejected under 35 U.S.C. § 102(a)(1)/l02(a)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0062956 to Edelstein (“Edelstein”); as well as the rejection(s) of claims 17-19 being rejected under 35 U.S.C. § 102(a)(1)/l02(a)(2) as being anticipated by Chinese Patent Application Publication No. CN 107562188 to Gao et al. (“Gao”); as well as the rejection(s) of claims 10-13 being rejected under 35 U.S.C. § 103 as unpatentable over  Edelstein in view of Gao; as well as the rejection(s) of claim 20 being rejected under 35 U.S.C. § 103 as unpatentable over Gao in view of Edelstein, have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…at least one optically pumped magnetometer disposed on or in the wearable article: and at least one flux concentrator comprising a high magnetic permeability material and configured to receive magnetic field signals from a source, to concentrate the magnetic field signals or reorient the magnetic field signals in a preselected direction, and to direct the concentrated or reoriented magnetic field signals toward at least one of the at least one optically pumped magnetometer, wherein the at least one flux concentrator is disposed on or in the wearable article and configured, when the wearable article is worn, to be positioned between a wearer of the wearable article and the at least one optically pumped magnetometer.”
Claims 2-16 are also allowed as they further limit allowed claim 1.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…a passive shield comprising a high magnetic permeability material and disposed around the magnetometers and configured to reduce an ambient background magnetic field at the magnetometers, wherein the passive shield is shaped to fit over a body region upon which the magnetometers and passive shield are to be worn; and a magnetic field generator disposed around the at least one magnetometer and configured to reduce an ambient background magnetic field at the at least one magnetometer.”
Claims 18 and 20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Alford US 2019/0391213 - Magnetic field measurement system has array of magnetometers and controller comprising processor configured for receiving signals from magnetometers, observing or measuring magnetic field from received signals.
Zorzos et al. US 2020/0057116 - Optically pumped magnetometer, has collimating element that is coupled to gas cell and collimate light directed toward gas cell, and lens element is coupled to gas cell and redirects portion of light that has passed through gas cell.
Shumway et al. US 2013/0314092 - Measurement while drilling tool i.e. Down-hole magnetometer, for sensing magnetic field of Earth within wellbore of oil and gas rigs, has cylindrical tubular part and electronics unit for receiving signal from magnetic field sensor.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 17; therefore claims 1-18 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867